         Case 4:17-cv-01892-HSG Document 336-2 Filed 08/23/19 Page 1 of 1



 1    Michelle C. Yau (admitted Pro Hac Vice)           Todd Jackson (Cal. Bar No. 202598)
      Mary J. Bortscheller (admitted Pro Hac Vice)      Nina Wasow (Cal. Bar No. 242047)
 2    Daniel R. Sutter (admitted Pro Hac Vice)          FEINBERG, JACKSON, WORTHMAN &
 3    COHEN MILSTEIN SELLERS & TOLL PLLC                WASOW, LLP
      1100 New York Ave. NW ● Fifth Floor               2030 Addison St. ● Suite 500
 4    Washington, DC 20005                              Berkeley, CA 94704
      Telephone: (202) 408-4600                         Telephone: (510) 269-7998
 5    Fax: (202) 408-4699                               Fax: (510) 269-7994
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                          OAKLAND DIVISION
11   Charles Baird and Lauren Slayton, as          Case No: 4:17-cv-01892-HSG
     individuals, and on behalf of all others
12   similarly situated, and on behalf of the      [PROPOSED] ORDER GRANTING
     BlackRock Retirement Savings Plan,            PLAINTIFFS’ ADMINISTRATIVE MOTION
13                                                 FOR LEAVE TO FILE UNDER SEAL
                    Plaintiffs,
14
            v.
15
     BlackRock Institutional Trust Company,
16   N.A., et al.,
17                  Defendants.
18
            Having reviewed Plaintiffs’ Administrative Motion for Leave to File Under Seal, and good
19
     cause appearing therefore, the Court hereby ORDERS as follows:
20
            Plaintiffs’ Administrative Motion to File Under Seal their Reply in Support of Plaintiffs’
21
     Motion to Exclude Expert Testimony of Russell Wermers on Class Certification Issues and Exhibits
22
     O-R to the Yau Reply Declaration In Support of Plaintiffs’ Reply, is GRANTED.
23

24

25   Dated: _______________                            ____________________________
                                                       U.S. District Judge Haywood S. Gilliam, Jr.
26
                                                       U.S. District Court for the
27                                                     Northern District of California

28
     Case No: 4:17-cv-1892-HSG: [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR LEAVE
     TO FILE UNDER SEAL
                                              Page 1 of 1
